
	
		I
		112th CONGRESS
		2d Session
		H. R. 6453
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Amodei introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To facilitate planning, permitting, administration,
		  implementation, and monitoring of pinyon-juniper dominated landscape
		  restoration projects within Lincoln County, Nevada, and for other
		  purposes.
	
	
		1.Facilitation of
			 pinyon-juniper related projects
			(a)Availability of
			 special account under Lincoln County Land Act of
			 2000Section 5(b) of the Lincoln County Land Act
			 of 2000 (Public Law 106–298; 114 Stat. 1048), is amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (B), by inserting and implementation after
			 development; and
					(B)in subparagraph
			 (C)—
						(i)in
			 clause (i), by striking ; and and inserting a semicolon;
			 and
						(ii)by
			 adding at the end the following new clause:
							
								(iii)planning, permitting,
				administration, implementation, and monitoring of pinyon-juniper dominated
				landscape restoration projects within Lincoln County, consistent with the Ely
				Resource Management Plan; and
								;
				and
						(2)by adding at the
			 end the following new paragraph:
					
						(3)Waiver of
				feesProcessing of applications for rights-of-way submitted by a
				local government or regional government to serve lands conveyed pursuant to
				this Act shall not require payment of cost recovery fees or payment of
				contributed
				funds.
						.
				(b)Availability of
			 special account under Lincoln County Conservation, Recreation, and Development
			 Act of 2004Section 103 of the
			 Lincoln County Conservation, Recreation, and Development Act of 2004 (Public
			 Law 108–424; 118 Stat. 2406) is amended—
				(1)in subsection (b)(3)—
					(A)in subparagraph
			 (E), by striking ; and and inserting a semicolon;
					(B)in subparagraph
			 (F), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(G)planning,
				permitting, administration, implementation, and monitoring of pinyon-juniper
				dominated landscape restoration projects within Lincoln County, consistent with
				the Ely Resource Management Plan.
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(d)Waiver of
				feesProcessing of applications for rights-of-way submitted by a
				local government or regional government to serve lands conveyed pursuant to
				this Act shall not require payment of cost recovery fees or payment of
				contributed
				funds.
						.
				2.Disposition of
			 proceeds
			(a)Disposition of
			 proceeds under Lincoln County Land Act of
			 2000Section 5(a)(2) of the Lincoln County Land
			 Act of 2000 (Public Law 106–298; 114 Stat. 1047) is amended by inserting
			 and economic development after schools.
			(b)Disposition of
			 proceeds under Lincoln County Conservation, Recreation, and Development Act of
			 2004Section 103(b)(2) of the Lincoln County
			 Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118
			 Stat. 2405) is amended by striking and transportation and
			 inserting transportation, and economic development.
			3.Certain lands in
			 utility corridor not withdrawnSection 301(c) of the Lincoln County
			 Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118
			 Stat. 2413) is amended, in the matter preceding paragraph (1), by inserting
			 , except for land in such corridors located in sections 7, 8, 9, 10, and
			 15, Township 7 North, Range 68 East, after subsection
			 (a).
		
